IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs September 3, 2014

                  STATE OF TENNESSEE v. VICTOR JAMES

                  Appeal from the Circuit Court for Madison County
                        No. 13-311    Donald H. Allen, Judge



              No. W2013-02643-CCA-R3-CD - Filed September 30, 2014



A Madison County jury convicted the Defendant, Victor James, of one count of driving on
a revoked license. The Defendant also pleaded guilty to an additional count of driving on
a revoked license, prior offender, and the trial court sentenced him to eleven months and
twenty-nine days in jail. On appeal, the Defendant contends that the evidence presented is
insufficient to support his conviction. After a thorough review of the record and the
applicable authorities, we affirm the trial court’s judgment.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which A LAN E. G LENN,
and R OBERT L. H OLLOWAY, J R., JJ., joined.

Gregory G. Gookin, Jackson, Tennessee, for the Appellant, Victor James.

Robert E. Cooper, Jr., Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; James G. Woodall, District Attorney General; Shaun A. Brown, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                         OPINION
                                          I. Facts

         This case arises from the Defendant’s operation of a motor vehicle without a valid
driver’s license. A Madison County grand jury indicted the Defendant for one count of
driving on a revoked license and one count of driving on a revoked license, third offense.
The Defendant pleaded guilty to one count of driving on a revoked license, third offense, and
a trial was held on the remaining indicted count for driving on a revoked license. The parties
presented the following evidence at trial: Joseph Williams testified that he worked for the
Jackson Police Department and was working patrol on July 6, 2012. Officer Williams stated
that on July 6 at approximately 3:40 p.m., he was patrolling Roosevelt Parkway in East
Jackson, Tennessee with his partner Officer Brae. Officer Williams and Officer Brae
observed the Defendant driving a Mercury Grand Marquis on Lincoln Street at the corner of
Roosevelt Parkway. Officer Williams recalled that the Mercury Grand Marquis was green
and that he observed the vehicle driving in the opposing lane so that the Defendant’s vehicle
and the patrol car passed each other. Officer Williams stated that he had prior knowledge
of the Defendant and knew that his driver’s license was revoked. Upon seeing the
Defendant, Officer Williams stated that he made a u-turn and followed the Defendant, who
turned his vehicle into a grocery store parking lot and exited the vehicle. Officer Williams
explained that the Defendant proceeded inside the grocery store, so Officer Williams and
Officer Brae decided to wait until he exited the store to make contact. While the Defendant
was inside, Officer Williams confirmed that the Defendant’s driver’s license was revoked.

        Officer Williams stated that they waited for the Defendant to exit the grocery store in
a nearby church parking lot with a view of the store. Officer Williams recalled that the
Defendant exited the grocery store, but did not get back into his vehicle, instead walking
down Roosevelt Parkway away from the store. At that point, Officer Williams stopped the
Defendant on the sidewalk. Officer Williams reiterated that the Defendant was alone, and
that the Defendant was the sole occupant and driver of the vehicle. Officer Williams
identified a certified copy of the Defendant’s official driver record, and it was admitted as
an exhibit. He testified that the “status” of the license was “revoked.” Officer Williams
recalled that the Defendant did not have a driver’s license on his person when he was stopped
on Roosevelt Parkway.

       On cross-examination, Officer Williams reiterated that he initially observed the
Defendant traveling on Lincoln Street and then the Defendant’s vehicle stopped at the stop
sign of Lincoln Street and Roosevelt Parkway. Officer Williams recalled that his patrol
vehicle was turning onto Lincoln Street from Roosevelt Parkway as the Defendant’s vehicle
turned onto Roosevelt Parkway. Officer Williams said he made an immediate u-turn after
turning onto Lincoln Street. He stated that he did not activate his blue lights or sirens.
Officer Williams agreed that he made contact with the Defendant after he left the grocery
store and that the Defendant was not in his vehicle when this occurred.

        On re-direct examination, Officer Williams stated that he observed the Defendant in
the driver’s seat operating the vehicle as Officer Williams turned left on Lincoln Street and
that he then saw the vehicle proceeding down Roosevelt Parkway. He reiterated that he saw
the Defendant pull into the store parking lot and exit the vehicle before going inside the store.

       Based upon this evidence, the jury convicted the Defendant of driving on a revoked
license, and the trial court sentenced him to eleven months and twenty-nine days in jail. It

                                               2
is from this judgment that the Defendant now appeals.

                                                     II. Analysis

        On appeal, the Defendant contends that the evidence is insufficient to support his
conviction. He contends that the State did not prove beyond a reasonable doubt that he was
the individual operating the Mercury Grand Marquis. He states that, considering Officer
Williams’s testimony that he made contact with the Defendant while he was walking and the
absence of testimony that the Defendant owned the vehicle, the proof was insufficient to
allow a reasonable jury to find that the Defendant was guilty of driving on a revoked license.
The State counters that Officer Williams’s eye witness testimony was more than sufficient
evidence from which a jury could conclude that the Defendant was driving the vehicle. The
State argues that the officer’s testimony, along with the certified copy of the Defendant’s
official driver record, is sufficient to establish the required elements of the offense. 1 We
agree with the State.

        When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State,
“any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P.
13(e), State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d
247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State
v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). In the absence of direct
evidence, a criminal offense may be established exclusively by circumstantial evidence.
Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). The jury decides the weight to be given
to circumstantial evidence. “The inferences to be drawn from such evidence, and the extent
to which the circumstances are consistent with guilt and inconsistent with innocence, are
questions primarily for the jury.” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citations
omitted). “The standard of review [for sufficiency of the evidence] is the same whether the
conviction is based upon direct or circumstantial evidence.” State v. Dorantes, 331 S.W.3d
370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).
Nor may this Court substitute its inferences for those drawn by the trier of fact from the


         1
          The State also argues that the Defendant’s Tennessee Rule of Appellate Procedure 4 Notice of Appeal was
untimely filed. W e find that it is in the interest of justice that the notice of appeal requirement be waived in this case,
and address the merits of the Defendant’s appeal.

                                                             3
evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d
856, 859 (Tenn. 1956). “Questions concerning the credibility of the witnesses, the weight
and value of the evidence, as well as all factual issues raised by the evidence are resolved by
the trier of fact.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997); Liakas, 286 S.W.2d at
859. “A guilty verdict by the jury, approved by the trial judge, accredits the testimony of the
witnesses for the State and resolves all conflicts in favor of the theory of the State.” State
v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978); State v. Grace, 493 S.W.2d 474, 479 (Tenn.
1973). The Tennessee Supreme Court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1996) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). This Court must afford the State of Tennessee the strongest legitimate view
of the evidence contained in the record, as well as all reasonable inferences which may be
drawn from the evidence. Goodwin, 143 S .W.3d at 775 (citing State v. Smith, 24 S.W.3d
274, 279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes the
presumption of innocence and raises a presumption of guilt, the convicted criminal defendant
bears the burden of showing that the evidence was legally insufficient to sustain a guilty
verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).

       The code section for the offense of driving on a revoked license states in relevant part:

              (a)(1) A person who drives a motor vehicle within the entire width
       between the boundary lines of every way publicly maintained that is open to
       the use of the public for purposes of vehicular travel, or the premises of any
       shopping center, manufactured housing complex or apartment house complex
       or any other premises frequented by the public at large at a time when the
       person’s privilege to do so is cancelled, suspended, or revoked commits a
       Class B misdemeanor.

T.C.A. § 55-50-504 (2012).

      At the Defendant’s trial Officer Williams recounted first seeing the Defendant driving
a vehicle at the corner of Lincoln Street and Roosevelt Parkway. He witnessed the

                                               4
Defendant exit the driver’s side door of the vehicle while it was parked, and he confirmed
that the Defendant’s license was revoked before he stopped the Defendant. A certified copy
of the Defendant’s official driver record confirming that it was revoked was admitted into
evidence. This testimony is sufficient from which a jury could conclude that the Defendant
was guilty of driving on a revoked license. The Defendant offers no proof to rebut Officer
Williams’s testimony that he was driving the vehicle; he merely asserts that no proof of his
ownership of the vehicle was provided. This is not a required element of the offense for
which he was convicted. By its verdict, the jury accredited Officer Williams’s testimony,
which provided sufficient evidence to support that the Defendant was driving a motor vehicle
while his driver’s license was revoked. Accordingly, we conclude that the evidence is
sufficient to support his conviction, and he is not entitled to relief on this issue.

                                     III. Conclusion

        Based upon the foregoing authorities and reasoning, we conclude that the evidence
is sufficient to support the Defendant’s conviction. As such, the trial court’s judgment is
affirmed.


                                                 __________________________________
                                                 ROBERT W. WEDEMEYER, JUDGE




                                             5